DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the openable end" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the openable end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the openable end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,5,6,8-10,13-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad (2010/0212104) in view of Jeong et al. (2006/0137307).
In reference to claims 1, 9, 15 and 16 Conrad teaches asurface cleaning apparatus comprising an air flow path extending from a dirty air inlet to a clean air outlet, a main body, 14, having a suction motor, 26,  provided in the air flow path, the suction motor having a suction motor inlet end, wherein the suction motor inlet end is provided at a lower end of the suction motor when the surface cleaning apparatus is located on a floor, (pp 51, fig. 4), an air treatment member assembly, 12, provided in the air flow path, the air treatment member assembly has an upper end, a lower end and a sidewall extending between the upper and lower ends wherein a portion of the sidewall forms an exterior surface of the surface cleaning apparatus when the air treatment member assembly is mounted to the main body, (fig. 2), wherein a dirt collection region,18, of the air treatment member assembly is emptyable when the openable end is in the open position, (pp 0043), the air treatment member assembly has an air treatment member assembly air outlet, 86, wherein the air treatment member assembly air outlet is provided at the lower end of the air treatment member assembly when the surface cleaning apparatus is located on a floor, (fig. 3), a pre-motor filter, 20,78. underlying the air treatment member assembly and the suction motor when the air treatment member assembly is mounted to the main body, (pp 0050).  Conrad also teaches that the main body has a platform, 66, and a suction motor provided in the air flow path and the pre-motor filter underlying the air treatment member assembly when the air treatment member assembly is mounted on the platform, (pp 0050).
In reference to claims 2 and 10, wherein a handle, 54, is provided on the upper end of the air treatment member assembly, (fig. 3).
In reference to claims 5 and 13, wherein the handle also overlies the suction motor, (fig. 3).
In reference to claims 6 and17, wherein the dirty air inlet is at a front end of the surface cleaning apparatus and the air treatment member assembly is positioned between the dirty air inlet and the suction motor,(fig. 3).
In reference to claim 14, wherein the pre-motor filter is positioned below the platform, (pp 0068 and figs. 3 and 5).
In reference to claim 18, wherein the pre-motor filter, portion, 20, also underlies the suction motor, (fig. 3).

Conrad teaches all the limitations of the claims except for the air treatment member assembly being removably mounted to the main body, wherein a dirt collection region of the air treatment member assembly is emptyable when the openable end is in the open position and wherein the air treatment member assembly is removable in the absence of opening a compartment of the main body.
Jeong et al. teaches an air treatment member assembly, 400, being removably mounted to the main body, (pp 0046-0044), wherein a dirt collection region of the air treatment member assembly is emptyable when the openable end, 415, is in the open position, (pp 0057), and wherein the air treatment member assembly is removable in the absence of opening a compartment of the main body, (pp 0044, fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Conrad with a air treatment member assembly removably mounted to the main body, wherein a dirt collection region of the air treatment member assembly is emptyable when the openable end is in the open position and wherein the air treatment member assembly is removable in the absence of opening a compartment of the main body, as taught by Jeong et al., in order to provide the tool with capability to separately remove the air treatment assembly member without having to lift the whole vacuum in order to empty the debris from the dirt collection region, and therefore provide for a lighter and easier emptying process.


Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad as modified by Jeong et al. as modified by Harris et al. (2004/0128789).
Conrad as modified by Jeong et al. teaches all the limitations of the claims except for a bleed valve extends through the pre-motor filter.
Harris et al. teaches a vacuum assembly with a bleed valve, 118, (pp 0004).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Conrad as modified by Jeong et al. with a bleed valve, as taught by Harris et al., and to place it through the pre-motor filter, in order to prevent the airflow from falling below a certain level which helps to keep the motor cooled and to prevent any risk of overheating in the event of a blockage in the airflow path.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (2008/0172821), Choi (2007/0251048) and Dyson et al. (6,231,649) were cited to show other examples of surface cleaning apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	June 8, 2022




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723